COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Azhar M. Chaudhary v. Victoria A. Mora and Kristie R. Salter

Appellate case number:     01-21-00352-CV

Trial court case number: 18-DCV-254442

Trial court:               434th District Court of Fort Bend County

       The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature:    /s/ Peter Kelly
                      Acting for the Court

Panel consists of Justices Kelly, Goodman, and Guerra.


Date: December 13, 2022